 

 

 

vail

< REDACTED “& Q@ }

Hell be sending it in
messenger Frank
and me 3:29 PM

® work email is good

if youwant videos a.ay ayy

 

No just shooters

He'll be here later.
Shoot house in a lil

bit 3:32 PM

Going good here.

Just burin rounds.

Lending out mpx

making friends ee

A G& + th

I] O

“™

C 1:20-cr-00183-RJJ ECF No. 264-2, PagelD.1478 Filed 08/13/21 Page 1 of 3
9:04 A eS Bet el

EXHIBIT 1

00112005
C :20-cr-00183-RJJ ECF No..264-2, PagelD.1479 Filed 08/13/21 Page 2 of 3
9:04 We ee Bn OE

< REDACTED % a

Nice. Good work.

 

peepee Comms are good.

G Inside house rifle
rack in living room.
8-10 rifles/ shot

guns 4:46 PM

Cy Coms good 5.47 py)

It's ok. A bit spotty now.

mies ReMi plew olcre] aM arelg elo) 9
6:18 PM Seehohl

 

q) Fobis onstill to 55),

Sweet. Phone at 6 %

battery. Can you throw
it on the battery pack.
meee ot able to, that's ok.

Ao + eth

  

III O <

00112006
Case 1:20-cr-00183-RJJ ECF No. 264-2, PagelD.1480 Filed 08/13/21 Page 3 of 3
9:04 HS led Be OS

<REDACTED “© &

) Getting itnow ..,, 5,

  

Thx. What's the
meee schedule for tonight?

 

»> Continue live fire

shoot house. We're

going back to hotel

tonight. | think I'm

gonna getpressed = 5.., 5,

 

Joe Pete talked to Paul
week 2 ago thinking |
was a fed

l've got a handle on
It 7:15PM

aeafetichici  )
ok? How did this shit @

8)0lcif ° oid kG

 

00112007
